Citation Nr: 1727084	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-11 734	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include; alcohol use disorder, bipolar illness, and generalized anxiety disorder. 


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2016, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board notes that the Veteran was previously represented in this matter by Alpha Veterans Disability Advocates.  In November 2015, the Veteran submitted a letter of termination of agreement for legal assistance and power of attorney.  Thus, the Board finds that the Veteran revoked Alpha Veterans Disability Advocates' authority to represent him in this matter, which he is entitled to do.  Therefore, the Veteran is representing himself.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
						 

FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran had an acquired psychiatric disorder, to include alcohol use disorder, which pre-existed his active service.

2.  The preponderance of the evidence is against a finding that the Veteran's pre-existing acquired psychiatric disorder, to include alcohol use disorder was aggravated (i.e., underwent a permanent increase in severity) during his active service.

3.  The clear and unmistakable evidence is against finding that the Veteran's bipolar illness and generalized anxiety disorder pre-existed his active service.

4.  The current acquired psychiatric disorders, to include generalized anxiety disorder and bipolar illness, did not manifest during service and are not etiologically related to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include alcohol use disorder, bipolar illness and generalized anxiety disorder, is not warranted, including on the basis of aggravation of a pre-existing disability.  38 U.S.C.A. §§ 1131, 1132, 1133, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304(f), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. 
VA's duty to notify was satisfied by correspondences sent on April 2008, August 2009 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been obtained.  The RO arranged for VA examinations in June 2008 and 2010 and in August 2015.  Additionally, in accordance with the Board's June 2016 remand, a June 2016 VA examination report has also been obtained.  The Board finds that the examination report offered by the June 2016 examiner to be adequate to address the claim because it reflects familiarity with the factual record, and the opinion is accompanied by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

II.  Laws and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303 (d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal linkage between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 
Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

The clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the no-aggravation result be "undebatable."  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet.App. 228, 232 (1991)); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999).  The determination of whether the record contained clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness and aggravation is subject to de novo review by this Court.  See Cotant v. Principi, 17 Vet. App. 116, 130 (2003). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).

In February 2008, the Veteran initially submitted a claim for service connection for bipolar disorder.  In the January 2014 Board remand, the issue was expanded under Clemons, 23 Vet. App. at 1, to include, acquired psychiatric disorders, to include PTSD.  In the June 2016 Board remand, the issue was recharacterized again under Clemons, to include service connection for an acquired psychiatric disorder, other than PTSD.  The Veteran is currently service connected for PTSD due to military sexual trauma (MST) and the Board now examines if the Veteran's other acquired psychiatric disorders were caused or aggravated by his military sexual trauma.

After review of the Veteran's STRs, military personnel records and the June 2016 VA examination, the Board acknowledges that alcohol abuse is noted on the Veteran's January 1986 service entrance examination and well documented in his military personnel records and by his statements, and therefore, the Board finds that the presumption of soundness has been rebutted and the clear and unmistakable evidence shows that the Veteran's alcohol use disorder pre-existed his active service.

At the June 2016 VA examination the Veteran reported that prior to military service he started drinking at the age of 9 and by high school he was drinking regularly.  This led to his behavioral and legal problems and repeated confrontations with other students and teachers.  He was ultimately expelled from high school for use of speed and marijuana and got his first driving while under the influence (DWI) conviction at the age of 17.  See the June 2016 VA Examination report.  
Additionally, upon review of the record, the January 1986 service entrance examination notes the Veteran's reports of alcohol abuse and 1984 DWI conviction.  His military personnel records also note the same, and reflect article 15 violations due to alcohol and cannabis use during service.  Service treatment records also indicate referrals to outpatient and inpatient alcohol treatment both before and after his reported military sexual assault.  

Even though the Board acknowledges the Veteran's alcohol use disorder pre-existed his service, there is no competent and probative evidence of record to support that his alcohol disorder underwent permanent worsening (aggravated) beyond normal progression during his service.

Here, after military service the Veteran reports to having 6 or 7 DWI convictions, and using cocaine, cannabis, speed, methamphetamines and crack.  He has entered at least 3 non-VA residential substance abuse programs and reports to have last used marijuana, cocaine and methamphetamines in 2006.  However, the Veteran also reported he has had a history of heavy meth and cocaine use from 1998 to 2008.  He currently reports to drinking a 12 pack of beer several days per week, which is a reduction in frequency and amount since he was arrested in January 2016 for domestic violence.  After his arrest, he was admitted to the NMVAHCS SAARTP program from March 29 to April 19, 2016.  Prior to his arrest he reportedly drank 1 pint of hard liquor, 2 1/2 18 pack of 12 ounce beers, and a few shots a day.  The Veteran reports his longest period of sobriety post service was 2 years.  See the June 2016 VA Examination report.

After review of all the competent and probative evidence of record the June 2016 examiner opined that the Veteran's pre-military excessive alcohol and drug use  contributed to behavioral and legal problems, with aggression, discipline problems and school failure and is the baseline in relation to which "aggravation" during military service can be estimated.  The examiner further opined that given this pre-military history as documented above, the Veteran's problems with alcohol use during military service do not show aggravation relative to this baseline prior to the claimed military sexual assault that occurred in July or August 1988, and do not show aggravation relative to this baseline after the sexual assault.  Specifically, the examiner noted, the Veteran had a DWI prior to military service and a DWI during military service.  He had problems with aggression and anger management leading to his expulsion from school prior to military service, and there are no episodes of aggression and anger management during military service.  He had problems with polysubstance abuse (speed, marijuana, hashish, hallucinations) prior to military service and there were no episodes of polysubstance abuse except cannabis use documented during military service.  The examiner noted that the Veteran's behavior during military service was no worse and can be construed as somewhat better than the behavior he reported and documented prior to service.  Therefore, there is no evidence to show aggravation beyond baseline and beyond the natural progression for the pre-military conditions of alcohol use disorder and polysubstance abuse, with associated anger management and behavioral problems. Id.

In conculsion, the examiner opined that the Veteran's alcohol use disorder is less as likely as not etiologically related to the Veteran's military sexual trauma.  The examiner reasoned that the Veteran's pattern of excessive alcohol consumption preceded military service and has continued independent from PTSD stressors and cues.  In addition, the Veteran has been able to achieve and maintain sobriety when in a controlled environment, with concurrent intensive treatment for PTSD, MST and the only relapse to excessive alcohol use was in January 2016, which the Veteran's wife reported was due to drinking with people who are a bad influence.  Id.  The Board agrees and finds service connection based on the Veteran's alcohol use disorder is not warranted. 

In regards to the Veteran's bipolar illness, the clear and unmistakable evidence of record does not demonstrate that the Veteran's bipolar illness pre-existed service.  The Board acknowledges the Veteran's statements that he was initially diagnosed with bipolar at the age of 18 (prior to service) after a succession of depressive and manic episodes.  See the August 2011 VA MTR at page 6.  The Board also acknowledges his reports that his bipolar illness has been ongoing since 1989 or 1990, about two years after he was sexually assaulted.   See the June 2010 C&P Examination at page 3.  However, after review of the Veteran's STRs and military personnel records, bipolar illness is not documented in the record and there is no evidence of any treatment associated with bipolar illness during military service.  As noted above, the Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.   38 C.F.R. § 3.304 (b).  Here, the Board finds that there is no such clear and unmistakable evidence that the Veteran's bipolar illness pre-existed service and hence could not have been aggravated by service.  Nevertheless, the Board will continue to examine the evidence to determine if the Veteran is still entitled to service connection due to his bipolar illness.

The record reflects the Veteran's reports that he was initially diagnosed with bipolar at the age of 18 and was subsequently diagnosed in 1997 with Bipolar I Disorder after hospitalization at the Ana Kasemen hospital for suicidal ideation and attempt.  See the June 20, 2008 VA Examination at page 6.  There is no current record of the Veteran's 1997 hospitalization associated with the Veteran's electronic file. However, the record does reflect a diagnosis of bipolar by the University of New Mexico hospital in 2004 and by the VA in June 2008 therefore, the Veteran satisfies the first element of service connection, having a current diagnosis.

As to the second element of service connection, (i.e. "in-service injury or event"), the Board acknowledges that the Veteran has suffered from a military sexual assault, for which he is currently service connected for and therefore, the second element is satisfied. 

However, the third element of service connection (i.e. "nexus") is not met.  In the June 2016 C&P examination the examiner opined that based on recent psychiatric treatment records, providers raise the possibility that the symptoms of auditory hallucinations, depression and anxiety, reported by the Veteran may be associated with his excessive alcohol use and/or PTSD, rather than relating to a primary bipolar illness.  After examination, the examiner concluded the Veteran's bipolar did not manifest as first onset during military service that concluded in 1992, and regardless of the whether the Veteran was initially diagnosed in 1997 or 2004, it was still well after the Veteran was discharged from service, and is therefore, not related to his service.  The Board agrees and further notes that even when taking into account the Veteran's statements concerning the onset of bipolar after the sexual assault there is no evidence in the STRs that reflects any treatments or diagnosis of bipolar.  Based on the foregoing, the Board finds that service connection based on the Veteran's bipolar illness is not warranted.  

In regards to the Veteran's claimed generalized anxiety disorder (GAD), the clear and unmistakable evidence of record does not show that the Veteran's GAD pre-existed service.  After review of the STRs and military personnel records, GAD is not noted and there is no evidence of any treatment associated with GAD prior to or during service.  Therefore, the presumption of soundness has not been rebutted and the Board will proceed with its evaluation of direct service connection.  

In the June 2016 examination, the examiner opined that there is no current confirmed diagnosis GAD as a psychiatric condition independent from confirmed PTSD diagnosis and alcohol use disorder.  The examiner cited to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5), which states that a diagnosis of GAD is not assigned when the symptoms of anxiety and worry can be attributed to another mental disorder.  Such symptoms are addressed in the diagnosis for PTSD.  Therefore, the Board finds that the Veteran's generalized anxiety disorder is associated with the Veteran's service connected PTSD and is not independently caused or aggravated by his sexual trauma.

The Board acknowledges the Veteran's sincere belief that his psychiatric disorders were the result of, or were aggravated by, his military service, including the MST. To be clear, the Veteran is competent and qualified to report that in-service events took place and the Board does not question his credibility about the events he reports.  However, the Veteran is not shown to possess any specialized training in the medical field to provide a qualified opinion about whether the in-service events are the cause of his current symptoms.  See Jandreau v. Nicholeson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the probative medical evidence to be of greater weight than the Veteran's lay contentions because, in this case, questions concerning the nature, cause, and progression of psychiatric disorders require medical expertise.  In the present case, the only competent medical opinion concerning the nature and cause of the Veteran's psychiatric disorders is the June 2016 VA opinion.  In this opinion, the examiner indicated that although the Veteran's alcohol use disorder pre-existed service, it was not aggravated during service.  Furthermore, his bipolar illness and generalized anxiety disorder did not pre-exist service or was diagnosed during service and therefore could not have been caused or aggravated by service.  In so finding, the Board is not discounting the seriousness of the traumatic events that the Veteran suffered in service.  However, the Board must rely on the competent medical evidence of record; see Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (Board may only use independent medical evidence and may not substitute its own medical opinion for that of competent medical professionals), and, in this case, that evidence supports the finding that the Veteran's psychiatric conditions were not caused or aggravated by his military sexual trauma. 

The competent and probative post-service evidence, taken together with the evidence obtained before and during service, does not support the conclusion that the Veteran's psychiatric disorders increased in severity during service beyond the natural progress of those conditions and were not caused by his sexual trauma.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.



ORDER

Service connection for an acquired psychiatric disorder, to include alcohol use disorder, bipolar illness and generalized anxiety disorder, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


